253 F.2d 233
Petition of OSKAR TIEDEMANN AND COMPANY for Exoneration fromor Limitation ofLiability.  Theodora Andanar, Widow of Thomas Andanar,Deceased, etc., et al., Appellants.
No. 12556.
United States Court of Appeals Third Circuit.
Argued March 3, 1958.Decided March 18, 1958.

T. E. Byrne, Jr., Philadelphia, Pa., for motion to dismiss.
Joseph Weiner, Philadelphia, Pa., in opposition to motion.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is a motion to dismiss an appeal as premature.  The appeal is from the District Court for the District of Delaware sitting in admiralty.  That Court refused a motion by attorneys for the appellants here to dismiss a petition for exoneration from or limitation of liability or, in the alternative, to transfer the action from Delaware to the Eastern District of Pennsylvania.  The argument in support of this motion is that the refusal is not appealable either as a final decision under 28 U.S.C.A. 1291 or, in the words of 28 U.S.C.A. 1292(3), an interlocutory order determining 'the rights and liabilities of the parties to admiralty cases.'  That may well be.  But there was also granted by the Delaware court the injunction usual in these cases, against suits outside that District.  We have, therefore, a case directly within 28 U.S.C.A. 1292(1).  Squarely in point is Blackler v. F. Jacobus Transportation Co., 2 Cir., 1957, 243 F.2d 733, 734.  See also Curtis Bay Towing Co. v. Tug Kevin Moran, Inc., 2 Cir., 1947, 159 F.2d 273.


2
The motion to dismiss will be denied.